MEMORANDUM **
Tennison Dong appeals pro se from the tax court’s order granting the Commissioner of Internal Revenue’s (“Commissioner”) motion to dismiss Dong’s petition contesting the Commissioner’s issuance of a Notice of Determination sustaining a tax lien against him to collect purported income tax liabilities for 2000. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review a tax court’s decision to dismiss a case for lack of prosecution for an abuse of discretion. Edelson v. Comm’r, 829 F.2d 828, 831 (9th Cir.1987). We affirm.
The tax court did not abuse its discretion in dismissing Dong’s petition for failure to prosecute given that Dong did not attempt to enter into a stipulation with the Commissioner’s counsel and failed to appear at trial on two separate occasions. See id. (holding that the tax court did not abuse its discretion in dismissing the taxpayers’ petitions for failure to prosecute where the taxpayers had, among other things, failed to enter into a stipulation of facts and to appear for trial).
Dong’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.